Case 19-11130-amc Doc 37 Filed 05/01/19 Entered 05/02/19 12:56:52
 UNITED STATES BANKRUPTCY

 Caption

   FILED INPRO SE
  By: Angela S. Fanelli
  5981 Atkinson Road,
                         Document
                            COURT Page 1 of 25
 EASTERN DISTRICT OF PENNSYLVANIA




  New Hope, Pennsylvania, 18938
  (215) 262—6302; (800) 807—9171-fac51m11e
  mﬁcié’gﬁcamgawiggm
  Debtor
                                                        LED



                                                        _   -
                                                                                 //
                                                                                  .




                                                                                      g

                                                                                      E




                                                                                          "”W“
                                                                                              r/ﬂ
                                                                                              k/A
                                                                                              g




                                                                                               “0‘7“”
                                                                                            at? W:
                                                                                                  E;
                                                                                                        MM




                                                                                                       ,V
                                                                                                                a
                                                                                                                     A
                                                                                                            ~gygvzeaRATH.
                                                                                                            ,
                                                                                                                         9‘
                                                                                                                                  2013




                                                                                                                                        7
                                                                                                                                               E
                                                                                                                                                Desc Main




                                                                                                                                            cu: SEE/M3:
                                                                                                                                            :ng
                                                                                                                                                         ‘*




                                                                                                                                                              \
                                                                                                                                                                  E




 In Re:                                                               Case No.:                                              19-11130



                                                                      Chapter:                                                     13




               CHAPTER             13   DEBTOR’S CERTIFICATION IN OPPOSITION TO
               _)_(__
                        CREDITOR’S MOTION or CERTIFICATION OF DEFAULT

               __ TRUSTEE’S MOTION or CERTIFICATION OF DEFAULT

       The debtor in the above~captioned chapter 13 proceeding hereby objects to the following
(choose one):

          1-            V        Motion for Relief from the Automatic Stay ﬁled
                                 by                         US Bank    NA                                                ,       creditor,

          A hearing          has been scheduled   for                 MAY   7.   2019                                        ,    at         11:00                    a m.

                                                                OR

                        a        Motion to Dismiss ﬁled by the Standing Chapter                                 13   Tmstee.

          A hearing          has been scheduled   for                                                                        .   at                           m.


                        C!       Certiﬁcation of Default ﬁled by                                                                                   ,   creditor,

          I am requesting a hearing be        scheduled on this matter.


                                                                 OR


                        D        Certiﬁcation of Default ﬁled by Standing Chapter                                   13   Trustee

      I am requesting a hearing be scheduled on this matter.
@‘w   Case 19-11130-amc              Doc 37     Filed 05/01/19 Entered 05/02/19 12:56:52                 Desc Main
                                               Document      Page 2 of 25


              2.          I am objecting to the   above for the following reasons (choose one):


                          D       Payments have been made in the amount           of $                           ,   but have not bee


                          C]      Payments have not been made for the following reasons and
                                  debtor proposes repayment        as   follows (explain your answer):




                          V       Other (explain your answer):

                                  The Debtor has submitted    21Completed Short Sale Application Package
                          with Proof of Funds from a Bonafede Third Party Buyer and is now waiting for
                          determination and consideration of the purchase offer from the Creditor, US Bank,
                          NA. / Movant Co.. The Creditor has a ﬁrst lien mortgage position on the subject
                          property which would be satisﬁed to a greater extent by the existing purchase offer.
                          In addition, the Third-Party purchase offer includes funds for the settlement of
                          additional unsecured creditor claims against the Debtor. These funds would greatly
                          contribute towards the satisfaction of these unsecured creditor claims as well.
                          Please See Exhibit A.) Purchase and Sale Agreement Dated 04/ 16/2019, Exhibit
                          E.) Short Sale Certiﬁcate of Filing dated 04/30/2019, and Exhibit C.) Letter
                          Regarding Submittal of Purchase Offar on Short Sale.

              p)
                          This certiﬁcation is being made in an effort to resolve the issues raised by
                          the creditor in its motion.



              4.          I certify under penalty of perjury that the foregoing is true and correct.


      Date: May    131,   2019 (05/01/2019)

                                                                                  @ﬁ ﬂ/gM/C
      Datez%f/             / Xy/Q                                              Debtor’s Signature


      NOTE:
      1.      This form must be ﬁled with the court and served upon the Standing Chapter 13
              Trustee and Creditor at or before the May 2nd. 2019 date.
Case 19-11130-amc   Doc 37    Filed 05/01/19 Entered 05/02/19 12:56:52   Desc Main
                             Document      Page 3 of 25




                                      Exhibit A.

                             Purchase and Sale Agreement

                                Dated: April 16th 2019
Case 19-11130-amc               Doc 37        Filed 05/01/19 Entered 05/02/19 12:56:52                               Desc Main
                                             Document      Page 4 of 25


      SALES AGREEMENT—CONTRACT FOR SALE OF REAL ESTATE

    THIS SALES AGREEMENT—CONTRACT FOR SALE OF REAL ESTATE
    (hereinaﬂer referredtoas "Sales Agreement," "Contract" or "Contract for Sale") is made this 5m Day1


    oprriL 2019 By and Between Angela Fanelli and Estate of Andrew Fanelli hereinaﬁerreferredto
    asthe Seller(s)and Raritan Valley Holdings LLC.and/or assigns, hereafter calledthe Buyer. The
                                                                               "
    Buyer and the Seller shall hereaﬁerjointly be referred to as the "Parties.

        1.   DESCRIPTIONOFTHEPREMISES: Seller(s)agreetosellandbuyers agreeto buy the property

              located att316 Dutchman’s Pt Road, Mantoloking, NJ 08738. Description as Written as

              Follows: Block (44.05) Lot (32)


   Description includes any ﬁxtures, window and ﬂoor coverings, built in appliances, draperies including
   hardware, shades, blinds, window and doorscreens, awnings, outdoor plants, trees and other permanently
   attached items now on the Premises.

        I.    P               PR

              The Seller agrees to convey all right, title and interest i nthe
              propertytothebuyer forthe
              sum 0f:                                                            13   1,5(X),(ID.(D
              with Earnest money in the amount upon
              the signing of this Contract of:                                   $ 1,000.00

              TOTAL CONTRACT SALES PRICE (CASH):                                 $1,500,000.00

              (Earnest Money Is Included inthe Total
              Purchase Price, to be held in Escrow by
              Buyers Attorney (“Escrowee”) until time
              of closing)

       II.    M   1)
                          The following terms are applicable to this Contract:

                       QQSIS; Closingcosts, attorney fees, title fees, and other miscellaneous costs are to be
                       paid in ﬁll] by Buyer.

                  2)


                       W
                       TRANSFER TAXES: Transfer Taxes are to be paid by the Buyer.


                  3)




                  4)   W                    Any taxes (not Including Transfer Taxes), arsenal and
                       property liens, Encwnbrances,and/orMortgage Notes Owed wi be closed
                       and paid in full by the Buyer.


                                                The Parties agree that all dates included in this
                       Agreement are of the essence. The Seller and Buyer will set the closing date
                       to be as soon as possible for all parties, but no later than 60 Days or sooner
                       after the date of this Agreement. Payment of the balance of the Purchase Price
                       by Buyer shall be made at the date of closing. Seller shall have the right of quite
                       enjoyment to the property as outlined in the Addendum to the Purchase
                       Agreement. Ifthe closing is not possible within this time due to issues
                       pertaining to title or owner occupancy issues than the closing may be

                                                                                 Signatorieslnitials:&           /   3 f;
Case 19-11130-amc                  Doc 37       Filed 05/01/19 Entered 05/02/19 12:56:52                            Desc Main
                                               Document      Page 5 of 25


                        extended for forty-ﬁve (45) business days at the option ofthe Seller

       5)   QQMQLTIQN: The Property is sold in an "as is” condition with no warranties
            express, implied or stated from the Seller.

       6)   SLJEEICIEN I A§§ﬁ I‘ﬁ; Buyer represents that Buyer has all necessary cash
            assets, together with the mortgage loan proceeds, to complete the Closing.
            Should Buyer not have sufﬁcient cash assets at Closing, Buyer will be in
            breach ofthis Agreement and Seller shall be entitled to any remedies as
            provided by law.

       7)   AQQE§S; The Seller shall provide the Buyer with permission to access the
            Property for purposes including, but without limitation, an evaluation ofthe




            WT“
            Property for repairs needed and for ﬁnal inspection. Ifthe Property is vacant
            the Seller shall provide the Buyer with a key or other through means of access
            as required by the Buyer, speciﬁcally for the reasons set forth in this Paragraph 6
            of this Agreement. The Seller shall provide the buyer with a key to the property,
            or such other means of access to the Property, on the date of Ratiﬁcation.

      3)                                                                    Property
            includes all fixtures permanently attached to the building(s), and all
            shrubbery plantings, fencing, gas and electric utility lines, and AC Systems.
            The Property and this Agreement of sale is subject to certain exclusions
            which include all furnishing not permanently attached to the building(s) as
            well       as:
                   ~         Two (2) boat lifts and controls   as Well as dock   electrical standish
                   -         Dock/ landscape lights
                   .         Refrigerators in kitchen and garage
                   *         Dishwasher
                   ‘         Washer and dryer
                   -         HoHub and pool heater
                   ‘         Stain glass window in center foyer

      9)    IN§HRA NEE“, This offer is contingent or) the Seller providing clear title to the
            Buyer. The Buyer shall work with the Seller to clear any liens against the Estate
            of Andrew Fanelli, Angela Fanelli and all assets. This offer and this agreement is
            subject to the ﬁnancial partner's approval and any and all earnest money shall be
            refunded to the Buyer for any reason.

      10) T1   1LE; The Title report and survey to the Property, if required, shall be ordered
            promptly and, if not available on the settlement date then Buyer and Seller agree
            the Settlement may be delayed for up to fourteen (14) days to obtain the Title
            report and survey after which this Agreement-Sales Contract may be terminated
            and the deposit money shall be refunded in full by the Seller to the Buyer.


      11)   LEAﬁES; All leases and any subleases or assignment ofleases and estoppels
            letters along with any rent roll(s) for the Property shall be provided by the Seller
            to the Buyer within twenty (20) days after execution of this Sales Contract.


                                                                                   Signatories Initials:   €291!“   /   Zi
                                                                k)
Case 19-11130-amc             Doc 37      Filed 05/01/19 Entered 05/02/19 12:56:52                       Desc Main
                                         Document      Page 6 of 25


       12)    ZONING COMPLIANCE: Seller makes no representations concerning existing zoning
             ordinances, except that the Seller’s current use of the Property is not presently in
             violation of any zoning ordinances. Some municipalities may require Certiﬁcate of
             Occupancy or Housing Code Letters to be issued. If any is required for this Property,
             the Buyer shall obtain these at Buyers Expense.


       13)   LEAD BASED PAINT HAZARD STANDARD WARNING STATEMENT: Buyer
             acknowledges receipt of the EPA standard pamphlet entitled “Protect your family from
             lead in your home.” Moreover, Buyer understands that every purchaser of any interest
             in residential real estate property on which residential dwelling was built prior to 1978
             is   notiﬁed that such property may present exposure to lead from  lead—based pain that
             may pose a health risk. Seller does not believe any lead paint hazard presently exist at
             the Property however, Buyer shall conduct their own due diligence and inspections to
             indicate that no lead—based paint hazard is present at the property which shall be
             conducted at their own cost if desired by Buyer.


       14)   W           Seller warrants the subject Property to be free from any hazardous
             substances and from violation of any zoning, environmental, building, health or
             other governmental code(5) or ordinance(s). It is recognized that the property is
             being purchased as a short-sale and in an as-is condition.


       15) 31mg OF      LQES; If the subject Property is damaged prior to transfer oftitlethen the
             Buyer has the option of accepting any insurance proceeds with title to the Property
             in an "as is" condition or of cancelling this Contract of Sale and accepting return



       16)   W
             ofthe deposit.

                            Occupants and their heirs and assigns hersby release Owner and its
             representatives, ofﬁcers, directors, members, employees, attorneys, agents,
             insurers, reinsurers, parent companies, afﬁliates, subsidiaries, Shareholders,
             predecessors, successors, and or assigns from all claims, liabilities, costs and
             expenses, damages, actions, and causes of action of whatever kind or nature
             known or unknown arising out of, related to or connected in any way to the
             Property or the Occupants personal property after the consummation of sale.


      17)yg;|4!zmagmass            ﬁg smug”; QE QQHN§§L; The parties agree and
             acknowledge that no representative of any kind concerning any subject matter
             contained in this Agreement has been made by any party hereby released nor by
             any agent, representative or attorney of any party, which has in any way
             influenced them in their decision to enter into this Agreement. The Parties have
             been separately represented by counsel in the negotiation on this Agreement or
             have had the opportunity to be represented by counsel of their own choosing in
             the negotiation and execution ofthis Agreement, or have had the opportunity to
             be represented by legal counsel.


      18)    RESPONSIBILT Y OF HOME OWNERSHIP: Buyer and Seller acknowledge and
             agree that, because the purchase of a home is one of the most signiﬁcant investments a
             person can make in a lifetime, all aspects of this transaction require considerable


                                                                        Signatories Initials:   %/ if:   /
Case 19-11130-amc             Doc 37     Filed 05/01/19 Entered 05/02/19 12:56:52                       Desc Main
                                        Document      Page 7 of 25


              analysis and investigation and Buyer has conducted such analysis and investigation
              before closing on the Purchase.


       19)    MEGAN’S LAW STATEMENT: Under New Jersey law, the county prosecutor
              determines whether and how to provide notice of the presence of convicted sex
              offenders in an area. The Seller and seller representatives are not entitled to
              notiﬁcation by the county prosecutors ofﬁce under Megan’s Law and are unable to
              obtain such information for you. Upon closing, the county prosecutor may be
              contacted for such further information as may be disclosable to you as the Buyer and
              you may obtain information from the Internet Registry of Sex Offenders using
              www.misgorg. Neither the Seller nor their representatives make any representation as
              to the accuracy of the information provided on the registry.


       20)   STANDARD NOTIFICATION REGARDING OFF-SITE CONDITIONS: Pursuant to
             the New Residential Construction Off-Site Conditions Disclosure Act, N.J.S.A. 46:3C—
              1, et. Seq. the clerks of municipalities in New Jersey maintains a list of off-site
             conditions which may affect the value of residential properties in the vicinity of the
             off-site condition. Buyer may examine the list and are encourages to independently
             investigate the area surrounding this property in order to become familiar with any off-
             site conditions which may affect the value of the property. In cases where a property is
             located near the border of a municipality, buyers may wish to also examine the list
             maintained by the neighboring municipality.


      21)    NOTICE OF INSURANCE: Buyer should obtain appropriate casualty and liability
             insurance for the property as occasionally there are issues or delays in obtain needed
             insurance. It is the Buyers responsibility to obtain any insurance for the property aﬁer
             closing.


      22) CONSUMER         INFORMATION STATEMENT ACKNOWLEDGEMENT: By signing
             below, the Buyer and Seller acknowledge that they received the Consumer Information
             Statement on new Jersey Real Estate Relationships prior to the transaction closing on
             the Property.


      23)    12mm} ES; The parties to this Agreement agree that any dispute arising out of
                        1



             this Agreement shall be governed by the law ofthe state of New Jersey.


      24)    ﬁEVEB A BILL I X; Ifany provision ofthis agreement is determined by a court of
             competent jurisdiction to be invalid or unenforceable then the remainder ofthis
             Agreement shall nonetheless remain in full force and effect.


      25)   ASSIGNABILITY: This Agreement shall not         be assigned   without the written consent
             of the Seller.


      26) CORPORATE RESOLUTIONS:                IfBuyer decides to Purchase the property with a


                                                                          Signatories Initials:   ﬁ/
            corporate or other entity, the person signing below on behalf of the entity, represents

                                                                                                         5f
Case 19-11130-amc           Doc 37      Filed 05/01/19 Entered 05/02/19 12:56:52                      Desc Main
                                       Document      Page 8 of 25


             that all required corporate resolutions have been duly approved and the person has the
             authority to Sign on behalf of the entity.




       28)    W
       27) SIQNA     | LIKES; For all purposes herein an electronic or facsimile signature shall be
              deemed to be the same as an original signature.


                                           No prior agreements or representations shall be binding
              upon the Buyer or seller unless included in this Contract and no modiﬁcation to or
              change in this Contract shall be valid or binding upon the parties unless in writing and
              executed by the Parties intended to be bound by it. It is understood that the
              Contingent Addendum to Purchase and Sale Agreement is executed as part of this
              Purchase and Sale Agreement and the terms of which are accepted by both Parties as
              being in full affect as one and the same part of this Agreement.


              W

             W
       29)                 Any and all changes to this Contract must be made in writing and
              mutually agreed upon by the parties.

       30) ACQEE     l ANQE;        This Contract shall become a binding Contact upon
             acceptance by the Seller and signed by both the buyer and the Seller.


       31)   TITLE COMPANY: The title company for thistransaction shall be determined.


      32) EXEIRA ! Km: This offer expires within Seven (7) Days ofthe Contract request. The
          Buyer reserves the right to extend this offer to the Seller.

      29)                                                                    366 Contingent
      Addendum to Purchase and Sale Agreement.


      30)_(_;AEA§;H       X 52 ENQWINQ; Seller represents to the Buyer that at the time of
             negotiating with the Buyer and entering into this Agreement with the Buyer that the
             Seller is age eighteen (18) years or older, of sound mind and not under the inﬂuence
             of any medication whether prescribed by a physician or not so prmcribed, or
             substance whether prescribed by a physician or not so prescribed, or is suffering
             from any past or present mental defect or psychological, psychiatric or other organic
             medical impairment which renders them unable to understand and appreciate the
             terms of this Agreement and the negations of any terms of this Agreement by them
             in contracting with the Buyer and in the execution of this Agreement by the Seller in
             entering into this Agreement with the Buyer and that they have the soundness of
             mind and capacity to enter into this Agreement and fully understand and appreciate
             all ofthe terms of this Agreement and have been given ample time to review same
             with the beneﬁt of counsel oftheir choosing and/or any third parties of their
             choosing to explain or clarify any ofthe terms ofthis Agreement.


      31)vg21=Lm1ABINEs§: Seller represents to the Buyer that they knowingly, freely and
         voluntarily enter into this Agreement, comprehending all of its terms, and that no
         promises other than set forth in this Agreement or any threats have been made to




                                                      5
                                                                     Signatories Initials:
                                                                                             @        .3 f;
Case 19-11130-amc       Doc 37      Filed 05/01/19 Entered 05/02/19 12:56:52                 Desc Main
                                   Document      Page 9 of 25


         them either by the Buyer, its representatives, ofﬁcers, directors, members,
         employees, attorneys, agents, insurers, reinsurers, parent companies, afﬁliates,
         subsidiaries, shareholders, predecessors, successors, and or assigns, in entering
         into this Agreement and that the seller voluntarily enters into this Agreement.

          THIS "AGREEMENT-CONTRACT OF SALE" entered
          This 16‘11 Day of April day of 2019 by and between:



          BUYER          1Q   A.
                   Raritgn Vlglﬂey Holdings LLC
                       75 Washington Valley Rd.
                       Bedminster, NJ 07921

          DATE: 04/16/2019


          SELLER:         ¢jv4 ﬂ
                       Angel; Fanelli
                                           5%                      W
                       316 Dutchman’s Pt Rd
                       Mantoloking, NJ 08738

          DATE: 04/16/2019




                                                                  Signatories Initials:
Case 19-11130-amc   Doc 37    Filed 05/01/19 Entered 05/02/19 12:56:52   Desc Main
                             Document     Page 10 of 25




                                       Exhibit B.

                              Short Sale Filing Certiﬁcate

                                 Dated: April 30th 2019
       Case 19-11130-amc           Doc 37       Filed 05/01/19 Entered 05/02/19 12:56:52   Desc Main
Apr30 19,04z36p    Terry Watkins               Document     Page 11 of 256099386177          p   1




                      473$~/?‘


           ‘72;      MM EM                .
                                                           342%—
                                                                             W
                     7617- a? Z/JJM                                      (
                                                                                    /
                                                                             3007f      qﬂ   l




                                              WW           .                  ‘80                ;




                       éﬂﬂé'z ”7% 77                              '
                    2’5546/‘7’52


                  ﬂaw               7’3       75/257

                               /              {MW/257%;
                  3/4 )4 7% ”793%
                            ‘
                                   ﬂ/L/
                              77%
                                  ﬂif7i
                                              7%




                                     ,.I        WW‘jwa
                                                   ~

                                                       .
       Case 19-11130-amc                Doc 37                Filed 05/01/19 Entered 05/02/19 12:56:52           Desc Main
AprSO 19.04140p       Terry Watkins                          Document     Page 12 of 256099386177                 p 7




                            15480 Laguna Canyo
                            Suite 100
                            Irvine, CA 92618
                            888.699.5600 lei) fTe
                            949.341.0777 local
                            969.341.2200 fax
                            mxushmorelmco

                                         THlRl          b   PARTY AUTHORIZATlON REQUEST FORM

          Please complete:
                                                    1




          Date:   4/19 ’IV                                                 Loan Number:       767M670?   75M”?
          Property Address:           m ’AuJZA'mé/L                            I? a;

          City and State:             {17411        Hakim,                    my          ZEpCodeiodﬁzw            :

          The undersigned individuals ha            re a loan serviced by Rushmore Loan Management Services LLC
          (“RUSHMORE”) and hereby au1               worize RUSHMORE, its associates, agents and/or assigns the
          right to discuss the above refel          meet! mortgage loan with the foliowing named individuals
          (hereinafter, "Designated Agar            t5”).

          Please state in what capacity t! ese individuals are representing you next to their names, for
          example: real estate agent, be n ofﬁcer, attorney, spouse, loss mitigation adviser, etc. If the
          authorized party is legal cou ns: [for you then we also require that they submit a separate Iette
          of representation to our office hat specifies in what capacity they represent you.
          Designated Agent:
          ‘7’qu wafki'ns                                     (00%  5:7   1757’!        Low} Mﬂ54m7_
           Name                                              Phone No.             Reiatlgihip/o
                                                                                           to Borr war

           Name                                              Phone No.             Relationship
                                                                                                   %4/€M
                                                                                              Maj/£440             6W;
                                                                                                  Swazi 4
         I/We hereby authorize RUSHM DRE to discuss my/our request for payment
         assistance/foreclosure aitern a1 ves with the individuaKs) that I/We have identiﬁed above as
         mv/our Designated Agent(s). f thher, RUSHMORE is hereby authorized to negotiate the terms
         of a workout agreement with r y/our Designated Agent and to deliver documents to my/our
         Designated Agent which conce ns my/our request for payment assistance/foreclowre
         atternatives. i/We understand that l/We will be fully responsibie for reviewing any informatior
         that is sent by RUSHMORE to r y/our Designated Agent. This Authorization will remain
         effective until UWe specifically notify RUSHMORE's Home Retention Department in writing the
         this Authorization is of no furt§ Lr force a nd effect.


           ﬁzz/ﬂ?!
          Beggar    Signature:
                                                            Lima
                                                            Date         Borrower Signature              Date




          Borrower Signature                                Date         Borrower Signature              Date
    .
        Case 19-11130-amc                                     Doc 37        Filed 05/01/19 Entered 05/02/19 12:56:52                                               Desc Main
Apr 30 19,04z37p                     Terry Watkins                         Document     Page 13 of 256099386177                                                      p 3



                                                                                                                                                    M Annual   No. 2502— ES

                2W          L
                                 -

                                                        “ .Setﬂ
                                                                  e?
                                                                               smtement (HUD-1)
                        i
                   1:!qu

                   pa   nf Laan

                LDE'IAZDRHS                               10     Cnnthn;       aFIeMmber      7. Lnan Numba             l. mung: Insmanceasemmber
                4. a    VA           5.   a      mum.

            cum         mmsmmmmam
                        '[pacJ‘neregiidommeduﬂngr
                                                                           amisamtmmmHMamwwmtmmm Jtunsmanmd
                                                                           mshamfuinfwmauudpmposesmdarenmhwwdmmmis.
                .Nameamdﬂuyu:                                                   NameEAddren    Sena:                    .Mmeakld-asdlem:
                                                                                   Fmel
                                                                                 Wmmmm
                                                                                       mom
                                                                                                                                                                        .1
            aﬁmblumion:                                                       WWW}:
            315 Dutmmns PointRnad                                                                                                                                        _
            mmmw
            mamas               LOTZ32




                   (1135mm DUE ROI! mom                                ’
                                                                                                    GROSS AMOUNT THE TO           ELLE!                                  IELJ-I




            1131   Casual:                Prhe
            1112   Pusanal


            10!
            105
                                                                                                          For nuns Paid           sale In Advance
            1%                                                                                             Tamas

            107


            1C9
            1

            111
            112
            120    awash-aim Dueﬁumlorww                                                            “Munch-9d).-                                                         IJSI

            m Amultlald stimulant-tel                                                                         in   math-chalk
            201              cram
            202              Amt                                                                                        to Sela          l                                 92
                                                                                                                                   To                                      __‘
            20‘                                                                                                                    «in                                     33
            205                                                                                                                                                            19!
            206                                                                                                                                                            a
            207                                                                                                                                                            5.4.

            208                                                                                                                                                            _
            m                                                                                                                                                              .1

                                                                                                                                                                           a
                                                                                                                                                                           ‘1
                                                                                                                                                                           ”'13.




                                                                                                                                                                           l
                                                                                                                                                                           E




            £1
                   Chill:
                                          Dmﬁunaommel
                                                          m‘                                  E}.
                                                                                                         am
                                                                                                    To!!! Modem
                                                                                                    um
                                                                                                               pm: ToSelU
                                                                                                                                  man:
                                                                                                                                    idler.

                                                                                                                   [n   Amt DueSeﬂer                                       6
            30305::                  I   m I TI ll
                                                 Frln     ﬂ
                                                        Sdlu'  Tolurn                                                                        From

            mmwwmmmmmmg     aﬂmwmmm Mummqmmmwwwmwm
            mumnummmmmmt tdhuhnsamenﬂvaldmmﬂm. maWanmmdm-eumm‘mkw                                                                                                           n
            mmemmammmmmm                                                    mmmm
            Msadﬂmsare obsoietn                                                        Mid?                                                                           ﬂu?
Case 19-11130-amc     Doc 37    Filed 05/01/19 Entered 05/02/19 12:56:52                                                                                                                                                                                                                                                                                                                                                                                                                                  Desc Main
                               Document     Page 14 of 25




              Na
                                                                                                                                                                                                                                                                                                                                                                                                                             11
                                                                                                                                                     ‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                           11813.3.

                                                                                                                                                                                                                                                                                                                                                                                                                                   I319!




                                                                                             illllg




              .2.




                                                                                   j
                                                                                                                      figuli




                                                                                                                                                                                                                                                                                         lljﬁadllbwzlvlanllllllibl‘lﬂ‘




                                                                                                      111313;}...




              688%



                                                                                                                               lilggglljiilliglgga




                                                                                   B                                                                                             iénrtucaiwlaluiaapurlaalgiuwiiil




                                                                                  la
                                                                                                                                                     n                                                                                                                                                                      Elgaiilii:gli!lguﬂklﬁlg§ii




                                                      mbgmwm                                 ESE                                                                                                                         liEilgguﬁilori‘n-Jniigii




                                     was                                          in                                                                                                                                                                                                                                                                           alliijiixhllltgiloﬁtﬁaii
                                                                                                                                                                                                                                                                                                                                                                                                     Enliw‘lilljlllillllt‘idlllx




                                                                  §§m§§8§g§3§$


                                                                                                                                                                                                                                                                                                                                                                                                                                            IglﬁglaiiiII-IEIIJs-Illluéi




                                                     "Van-uh:




                                                                                                                                                                                                                                                                              III-Iliulluﬂg
                                                     Hakka—Ea




                                .é



                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                       bill-91
                                                                                                                                                              «1.1.!
                                       ZdﬂbguFuOS.




                                                                                                                    E95”!

                                                                                  .2
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                            .

                                                                                                      ”
                                       V»:                                                                                                                                                                                                                                                                                                                                                                                                                                                            4




                                                                                 III.
                                                                                                                                                                an!!!

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                9i-..

                                                                                                                                                                                                                                                                                                                                                                                                     1.3.5....




                                                                                                                                                                                                                                                                                                                                                                                                                                           Innis-.15?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2.




                                                                “2.5532555              n”                                                                                                                                                                                                                                                                                                                                                                                                 :Ilclln'




               226;
                                                                                                                                                                                                                                                                                                                                                         nuBFIlu-Iiiliqgl‘




                                                                                                                                                                            liiiallta'lll‘ga
                                                                                                                                                                                                                                                                       jﬂoluo-Iziiinia

                                                                                                                                                                                                                                                                                                                                                                                                   ulna-lain


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ll..-




                                                                                 I:                                                                                                                                 £58111!!!le                                                                                                                                                                                                            luv

              P3                                                                                                                                                                                                                                                                                                         :gOEi'l-ll:




                                                                                                                                                         51:.Ilﬂmqmﬂnalo:




                                                                                 g
                                                                                                                                                                                                                                                    Hail-alluring...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    lcjlnlln‘lllﬂn




                                                                                                                                                                                                                                                                                                            £19853:


                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .31"!!!




                                                                                                                                                                                                                                                                                                                                                                                          lag-i:


                                     haw                                                                                                                                                                                                                                                                                                                                                           lull...
                                                                                                                                                                                                                                                                                                                                                                                                                                           Isl—III:




                                                                                 in!
                                                                                                                                                                                                                                                                       ._
                                                                                                                                                                                                                                                                                                                         a.                                                                          #                                                                                u
               £93?




               cm

               :2
        Case 19-11130-amc          Doc 37               Filed 05/01/19 Entered 05/02/19 12:56:52                     Desc Main
Apr 30 19.04z38p   Terry Watkins                       Document     Page 15 of 256099386177                            [)5




                                                                     DONALD PETRILLE, 13., ESQUZ RE
                                                                          Register of Wills and Clank of [he Orphans’ \ Zuurt
                                                                                        Bucks Gummy Administration Bu ding
                                                                                      55 E. Court Street, Doylestown, PA [3901




                                                      SHORT CERTIFICATE

                     Commonwealth 0 Pennsylvania                      :
                     County of Bucks      .




                            l, DONAL J PETRTLLE, JR. ESQUIRE, Rngistcr of Will: in and for thc Ca nly
                     ol‘Bucks, in the C( mmonwealth of Pwmylvanin, D0 HEREBY CPR TTFY that! on this nth
                     day of April, 2013           IEI‘I'ERS TESTAMENTARY, on 11:: Estate of Andrew T. Fan Hi,
                     AKA Andrew T.        J       and“ 110., deemed ware granted to Angola S. Funelli having 1“: ﬁt
                     been   qualiﬁed well nd truly to ndministcr the same. And, 1 fwdlcr certify            tlano mm     a ion

                     of said Leuels app rs of would in my oﬁ'lcc.
                              Given   uncte           my hand and seal of ofﬁce this lZﬂI day of April, 2018.




                                                                          By:   Fnald Pemllc, Jr
                                                                                 Ragistcr of Wills


                     Date of Death: M: rch 15, 2018
                     Social Security No 143-34980?
                     File No.: 2018-01

                                                  1



                                              i




                                   NOTV- LLID WITHOUT SIGNATURE AND IMPRESSED SEAL
        Case 19-11130-amc                  Doc 37         Filed 05/01/19 Entered 05/02/19 12:56:52              Desc Main
                      Terry Watkins
                                                         Document     Page 16 of 25
                                                                                  6099386177                    p.10
Apr30 19,04244p




                                15480 Laguna Canyo Rd.
                                Suite 100
                                Irvine, CA 92618
                                388.699.56m to" frs
                                9‘93“! 1.0777 Iota!
                                9493111200 fax
                                wwwxushmomimcc



                                                              HARDSHIP LETTER


              Please campiete:



              Date:   ¢ 16 76/
              Property Address:       BLLh/ﬁn‘wf /
                                        é/    67


              City and Statez/q {U75 { KUW  NT ZipCodaﬂf‘EQX
              Loan Number: mo
                                   03 75W

              My fine ncia! circumstances ince entering into the above referenced loan have changed
              substantialiy and I am no to iger financially able to maintain the Scan payments

              The following changes or ex ants have occurred and are preventing me           from maintaining
              current and/or future pawn Lnts on my loan.

                            a
                        I
                      ”if/w?) [gig/f 40:45ng ﬁg ymﬂgﬂa x23? 5
                                                   ‘




                       ﬂag/:4 W1} [(71);                                            [(1/5   Mi 7%”
                       #1
                       41W; /{ 5 1mm
                                     [p
                                          @591
                                                        j     M”     in
                                                                ﬁm ﬁlmy
                                                                                dw% M? W»
                                 J/                                   I
                                              ~

                                                       ___.                                     441049
              80      er Signature:                           Borrowar Signature:                Date:




              Borrower Signature:                             Borrower Signature:                Date:
       Case 19-11130-amc                      Doc 37               Filed 05/01/19 Entered 05/02/19 12:56:52          Desc Main
Apr 30 19.04244p            Terry Watkins                         Document     Page 17 of 258099386177                p9




                                  1.5480 Laguna Canyo Rd.
                                 Suite 100
                                 Irvine. CA 92618
                                 888.699.56wtoﬂ fre
                                 949.341.0777 local
                            .
                                 949.341.2200 fax
                                "WWJushmorelmcl           m




                                                              Crecit Report Authorization
                          /—
                    ﬂugré hat-20                      ‘



             Fun    Nam‘:                                                    Fuﬂ Name


                       /#2 ’35 ' aV//
             Soda! Security Number                                           Social Security Number


               3/5,         waiting»:              25’-   7        1:.)
             Address                                                         Address


Mggzm
   '
      at
             City
                                         #3
                                         State
                                                                  037:2
                                                                   Zip       City                     State    Zip


             Home Phone:                      ""                             Home Phone:

             Work Phone:                      ,.                             Work Phone:

             Cell Phone:            #6” 26¢ 74 5’3                           Cell Phone:


       Non-borrowers:

       l/We give permission for Rushmore Lu n Manage an: Services to obiain luv/our credit report in connectio Iwm.
       the servicing of my/our ban, Includin periodic r iews, loss mitigation, and coliection activities.




           Signature                                          D    e         Signature                        Date



       All Vemmnt residents:
       Ihereby give permission to obtain m gadit report in connection with the same transaction 0: extension at :redil.
       for the purpose of reviewing the       Lnt, haeasing the credit line on the account, for the propose of taiu‘n  ,



       collection action on the account, a f: r other legitimate purposes associated with the acmunt. VI. Stat. Am . 111.9   ;




       2430eic)(1).




           Signature                                          Date           Signature                        Date
                                          /
Case 19-11130-amc   Doc 37    Filed 05/01/19 Entered 05/02/19 12:56:52   Desc Main
                             Document     Page 18 of 25



                                      Exhibit C.

              Letter Regarding Submittal of Short Sale Purchase Offer

                                Dated: April 25‘“ 2019
Case 19-11130-amc                    Doc 37        Filed 05/01/19 Entered 05/02/19 12:56:52                                        Desc Main
                                                  Document     Page 19 of 25


        CORVELEYN LAW FIRM

 An Attorney Licensed to Practice beﬁJre the Courts of
 New Jersey, Pennsylvania and New Y0rk*
 2 East Broad Street (Second Floor)          PO. Box 45
 Hopewell, NJ 08525                                     Hopewell, NJ 08525
 267-250-4798 (phone)
 609—423-0938 (fax)
 GPC@CorveleynLawFirm.com



                                                        April 25, 2019

 Via Email. FCM             311;!   Fax
 ROMANO GARUBO & ARGENTIERI
 Emmanuel J. Argentieri, Esquire
 5926452 Newton Avenue,
 PO. Box 456
 Woodbury, New Jersey 08096
 (856) 384-1515
 eargentieﬁ@rgalegal‘ com

            Re:        In re: Fanelli, Angela Case No. 19-11130/AMC
                                                         -—


                       Lender’s Motion for Relief from Stay — Sheriff’s Sale

 Dear Mr. Argentieri:

         Please be advised that this Firm represents Angela Fanelli, the Debtor in the above
 referenced bankruptcy case, but only in the capacity as the owner and seller of real property
 located at 316 Dutchmans Point Road, Mantoloking NJ 08938 (the “Property”). This ﬁrm will be
 representing the owner/seller in the short sale. The Debtor’s bankruptcy counsel, MI. Servin is
 carbon copied hereon. The purpose of this correspondence is to notify you of the verbal
 extension of the Sheriff‘s Sale date on the Property based upon the Debtor’s completion and
 submission of an application for short sale. All pending documentation will be similarly
 submitted before the end of this week. Please see attached.

         In short, the Property is in the best position to be sold at this time, providing additional
 security to the lender in the ﬁrst position. Title search and judgment review are also pending. The
 Seller hereby requests the formal adjournment of the sherist sale in accordance with the
 internal records of the lender as well as an adjournment to the motion for stay relief to enable the
 lender to conﬁrm the subsequent adjournment of the Sheriffs Sale to coincide with the planned
 contract sale. To the extent additional veﬁﬁcation from the lender is needed, please contact me
 or Mr. Servin with your client contact information and we will gladly veﬁfy with your client.




 wwwforvelcm LawFirm .com

 *Counsel rcpresents debtors in bankruptcy proceedings and prepares pleadings under Title 11 of the United States Code. Counsel also represents
 creditors seeking to collect debts, This letter may be an attempt to collect a debt and any information obtained will be used for that purpose.
Case 19-11130-amc         Doc 37    Filed 05/01/19 Entered 05/02/19 12:56:52   Desc Main
                                   Document     Page 20 of 25
  April 25, 2019
  Page 2




          Thank you for your time and attention.




 GPC/
 Encl.
 Case 19-11130-amc              Doc 37    Filed 05/01/19 Entered 05/02/19 12:56:52                  Desc Main
                                         Document     Page 21 of 25


                                  UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                              :       Chapter      13


         ANGELA      S.   FANELL:                           Case No. 19—111300—AMC
                                           Debtor   :




         US. Bank National Association as
         Legal Title Trustee for Truman 2013
         SC4 Title Trust
                                    Movant,

                                           Creditor:

                     STIPULATIONS & OBJECTIONS REGARDING MOTIONS

         Debtor Angela     S.   Fanelli (Herein “Debtor”), in objection to US. Bank National Association            us


Legal Title Trustee for Tmman 2013 SC4 Title Trust / Movant (“Movant”) Motion for Granting                    01‘   Stay

Relief from Bankruptcy, hereby submit the following stipulation and objections regarding certain facts

that have been introduced by Movant in their Motion for Relief:

1.       Stigulated Facts and Objections

         1.     Stipulated Fact: Movant Request for Granting Relief from the Automatic Stay:

                a.   Objection: The Debtor has submitted         21   Completed Short Sale Application Package with

                     Proof of Funds from    a Bonafede   Third Party Buyer and is now waiting for determination and

                     consideration   of the purchase offer from the Creditor,   US Bank,   NA. / Movant. The Creditor

                     has a   ﬁrst lien mortgage position on the subject property which would be satisﬁed to   a greater

                     extent by the existing purchase offer. In addition, the Third-Party purchase offer includes

                     funds for the settlement   of additional   unsecured creditor claims against the Debtor. These

                     funds would greatly contribute towards the satisfaction of these unsecured creditor claims as

                     well, Please See Exhibit A.) Purchase and Sale Agreement Dated 04/16/2019 and Eleibit B.)
Case 19-11130-amc           Doc 37     Filed 05/01/19 Entered 05/02/19 12:56:52                       Desc Main
                                      Document     Page 22 of 25


                    Short Sale Certiﬁcate   of Filing dated 04/30/2019     as   consideration in support   of the   Debtors

                    motion that this request be denied.

       2‘      Stipulated Fact: Movant Request for Waiving            of the     14   Day Requirement of Rule 400],

(a)(3), Movant request that \Rule 4001(a)(3) is not applicable and Movant may immediately enforce and

implement this Order in its entirety.

               a.   Objection: Movant does not have factual support             as   to why the request for waiving of

                    the 14 day requirement     of Rule    4001, (a)(3) should be waived and in fact, is contrary

                    to the notiﬁcation from Debtor’s Authorized Representative on 04/25/2019 to the

                    Creditors Counsel, that the Short Sale Mortgage Package had already been submitted

                    to Movants representing Loan Servicer, Rushmore Loan Servicing for Consideration

                    and requesting a halt to foreclosure proceedings                   while the package is under

                    consideration as evidenced by Exhibit C. Further, granting this relief as a matter of

                    routine risks working considerable hardship on Debtors, by effectively mooting any

                    post-order remedies or relief they might seek which would be beneﬁcial to Debtor,

                    Secured Creditors, and Unsecured Creditors alike.                  If   pre~petition default on an

                    obligation or the mere fact that      a   creditor is speculating to be under—secured meant

                    that the Bankruptcy Code provision for the 14-day stay                    of execution      should be

                    waived, there would be no reason for the rule to exist in the ﬁrst place. These kinds

                    of exceptions would eliminate     the rule to begin with.         If Movant is seeking to shorten
                    or eliminate the fourteen-day stay pursuant to Rule 4001(a)(3) they must include in

                    both their motion and proposed order, a concise statement                  of the factual    basis   for

                    shortening or eliminating the stay in order to have such an exemption request be

                    considered.    Further, rules also require that the motion include a statement that

                    Movant seeks relief from the           14—day   stay    of execution provided for            in Rule
Case 19-11130-amc                 Doc 37       Filed 05/01/19 Entered 05/02/19 12:56:52                       Desc Main
                                              Document     Page 23 of 25


                        4001(a)(3) in the title     of the motion. For these         reasons, Debtor request the motion be

                        denied

        3.        Stipulated Fact: Movant Request for Providing Prospective Relief/IN REM from Stay,

and   if case   has been Dismissed and/or closed, to Reinstate and/0r Reopen case                          for the purposes of

Adjudicating this motion          as   to Certain Real Property.

                  21‘   Objection: Debtor has not serially ﬁled motions for Bankruptcy to grant relief from

                        Stay as stipulated by Movant. It is a material fact that the Debtors circumstances for

                        ﬁling for Bankruptcy Chapter           13   in Pennsylvania are due to       a   material change in the

                        debtors ﬁnancial circumstances both to respect                    of their potential earnings        and

                        settlement       of unsecured creditors      as   well   as the settlement   of the   secured creditors

                        claims by Movant through the Mortgage Assistance application for Short Sale which

                        involves the Debtors desire to Sell Certain Real Property rather than request for the

                        Reﬁnance / Loan Modiﬁcation             of the     Certain Real Property as prior addressed in the

                        previous Bankruptcy Chapter            13   Filing. There is no proof by Movant that shows any

                        factual evidence       of the Debtor   serial     ﬁling for bankruptcy being in Bad Faith        and the

                        Debtor motions for this Stipulation to be removed / stricken from records and denied

                        as a basis      for granting of Stay Relief. Debtor motions that these request by movant be

                        denied.

        4.   Stipulated Fact: Movant Request that any future bankruptcy by Debtor, Angela                         S.   Fanelli or

             any other individual or entity claiming an interest                  of any kind whatsoever in      the aforesaid

             realty shall not operate to stay the State Law Foreclosure proceedings of Movant, pending

             with the Superior Court of New Jersey including, but not limited to sheriff                         sale,   without

             application to and further order of this Court with notice                of Such Application to      be provided


             by Emmanuel         J.    Argentieri Esquire, attorney for Movant.
Case 19-11130-amc            Doc 37     Filed 05/01/19 Entered 05/02/19 12:56:52               Desc Main
                                       Document     Page 24 of 25


              a.   Objection: Movant Request does not meet with rules of legal Fairness and the rights

                   of any individual or entity to        seek protection from Bankruptcy Stay in any future

                   event. The request being made by Movant, is solely for the basis          of their Claim   and

                   has no points      of fact to   support such a request. Debtor motions to have this request

                   denied.

     5.   Stipulated Fact: Movant Request that Movant join the Debtor and Trustee appointed in this

          case as Defendant     in its Action(s) irrespective of any conversion to any other chapter of the

          Bankruptcy Code.

             a.    Objection: The United States Bankruptcy Code has been structured and organized

                   into Chapters for speciﬁc reasons. Within these different chapters of the Bankruptcy

                   Code, certain protections and remedies, rules and legal process exist which could

                   conﬂict with other Chapter Codes. For this reason, the Debtor motions that the

                   request be denied.

     6.   Stipulated Fact: Movant request that they shall serve this Order on any party who entered an

          appearance on the motion who were not already electronically served by this Court.

             a.    Objection:   A11   Parties, whether they have entered an appearance on the motion or

                   otherwise are entitled to proper due process and the rules      of due   process include that

                   these parties be properly served. The Debtor motions that this request be denied and

                   that Movant not be permitted to serve this Order without proper service and due

                   process to all Parties.
Case 19-11130-amc             Doc 37     Filed 05/01/19 Entered 05/02/19 12:56:52      Desc Main
                                        Document     Page 25 of 25




Dated:   May   15‘, 2019 (05/01/2019)

                                                   By:
                                                         Filed In Pro


                                                           %p¢<’
                                                                        Se

                                                                             /
                                                                        ﬂ' /¢’7M
                                                         AngelaaS. Fanelli
                                                                                   )




                                                         Filing In Pro Se
                                                         5981 Atkinson Road
                                                         New Hope, PA, 18938
                                                         (215) 262—6302
                                                         Debtor
